Citation Nr: 1100714	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  99-13 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected residuals of a hairline fracture of the left patella.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of hypertropic spur formation, 
left knee.

3.  Entitlement to an initial compensable evaluation for service-
connected scar of the distal left femur.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for a neurological condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO), which granted service connection for the residuals 
of a hairline fracture of the left patella and a scar on the 
distal left femur. The RO assigned non-compensable ratings for 
both disorders.  The veteran perfected an appeal as to the 
assigned ratings.  In an April 1999 rating decision the RO 
established a separate grant of service connection for 
hypertrophic spur formation of the left knee and assigned a 10 
percent rating for that disorder.  The veteran has continued to 
assert that his service-connected left knee disabilities, which 
include residuals of the hairline fracture, a scar on the distal 
femur and the hypertrophic spur formation, warrant higher rating 
than have been assigned.

In June 2003, the veteran testified at a personal hearing which 
was chaired by a Veterans Law Judge at the Offices of the Board 
in Washington, D.C. who is no longer employed by the Board.  [The 
Veteran did not respond to a July 2010 letter sent by the RO 
which notified him of this fact, and asked him to clarify whether 
he wanted a new hearing.]  

In October 2003, and again in February 2008, the Board remanded 
this matter for additional development.  Such has been completed 
and this matter is returned to the Board for further 
consideration.  Additionally, the Board in February 2008 disposed 
of additional issues that had been on appeal, by granting service 
connection for a neurological condition and denying service 
connection for back and heart disabilities.  The Board also 
remanded another additional issue of entitlement to service 
connection for a psychiatric disability for further development.  
While the matter was on remand status, the RO granted service 
connection for a psychiatric disability in a June 2010 rating, 
thereby removing this issue from appellate status. See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a June 2008 rating decision, the RO implemented the Board's 
grant of service connection for a neurological condition, and 
assigned an initial 30 percent rating. Notice of this decision 
was sent in August 2008.  The Veteran filed a notice of 
disagreement (NOD) with this decision in September 2008.  To 
date, no statement of the case (SOC) addressing this matter has 
been issued by the RO.  Since the Veteran has filed an NOD with 
regards to the issue of entitlement to a TDIU, and as such 
requires the issuance of an SOC. See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Unfortunately, for reasons discussed below, each of the 
issues on appeal must once again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required. 


REMAND

The Board finds that it is necessary to again remand this matter 
for further development.  Following the most recent remand of 
February 2008, the Veteran submitted statements that appear to be 
pertinent to his claim for an initial rating in excess of 30 
percent for his neurological condition.  These statements could 
also be pertinent to the issues of entitlement to increased 
initial ratings for his left knee residuals of fracture, bone 
spur and surgical scar.  

Specifically, his September 2008 notice of disagreement with the 
June 2008 rating that assigned an initial rating of 30 percent 
for his neurological condition reveals that he is receiving 
regular treatment at the VA in Clarksburg, West Virginia, with a 
VA physician named Dr. Reddy cited as his primary physician.  The 
Veteran has indicated that he has had such treatment for years.  
While there are VA treatment records up to 2005, the only recent 
VA medical evidence consists of a VA treatment record from 
September 2008 and VA mental health evaluations from May 2009 and 
May 2010.  

Notwithstanding the fact that the Veteran has either stated that 
he had no evidence to submit, or failed to respond to VA 
development letters requesting he submit further evidence from 
the time of the February 2008 remand up through July 2009, he has 
by this September 2008 notice of disagreement, placed VA on 
notice of ongoing VA treatment, the records of which do not 
appear to be associated with the claims folder.  Records of this 
reported VA treatment may be relevant to the issues on appeal, 
and should be considered by the Board prior to adjudicating the 
appeal. See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
[when VA is put on notice of the possible existence of records 
and their relevance, VA must seek to obtain those records before 
proceeding with the appeal].

The Veteran also submitted contentions in July 2009 wherein he 
stated that he is strictly confined to a wheelchair, that he is 
unable to stand without holding onto something, and that he walks 
only very short distances before his legs give out.  He does not 
clearly state whether such problems are due to his neurological 
condition or to service connected disorders affecting the left 
leg.  This could suggest possible worsening of his conditions 
from his left leg since the last examination.

Furthermore the Board notes that the most recent VA examination 
addressing these left knee and leg problems was performed back in 
November 2005, approximately five years ago.  In brief, the 
fulfillment of the VA's statutory duty to assist the appellant 
includes providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Finally, as noted in the introduction above, the Veteran has 
submitted a timely notice of disagreement as to the June 2008 
rating decision determination, wherein the RO granted service 
connection and assigned an initial evaluation in excess of 30 
percent for a neurological condition.  Where there has been an 
initial RO adjudication of a claim and a notice of disagreement 
as to its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).

In the veteran's case at hand, the RO has not had an opportunity 
to issue a statement of the case as to the issue of entitlement 
to an initial evaluation in excess of 30 percent for a 
neurological condition.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any 
additional outstanding records of pertinent 
medical treatment performed on the Veteran at 
VA facilities.  Specifically noted in this 
regard are records of VA treatment generated 
since 2005.   If any of the identified 
records cannot be obtained, the RO should 
notify the Veteran of such and describe the 
efforts used in requesting these records.  

2.  Following completion of the above, the RO 
should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left knee disabilities, manifested as 
residuals of a hairline fracture of the left 
patella and residuals of hypertropic spur 
formation, left knee in accordance with the 
latest AMIE worksheet for rating knee 
disorders and fractures.  The claims file 
should be made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should be 
conducted, to include X-rays.  The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings, and note: 

(a) Whether the Veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee; 

(b) the presence and extent of arthritis 
of the left knee shown by X-ray, 

(c) the active and passive range of motion 
of the left knee in degrees.  

The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected left knee 
disabilities.  It is also requested that the 
examiner address the following questions:

Do the left knee disabilities cause 
weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  

If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.  

Any shortening of bone height, 
malunion or other deformity caused by 
the fracture of the left patella, 
must be recorded, to include the 
measurement of such loss in inches or 
centimeters.  The examiner must note 
at what degree in the range of motion 
that pain is elicited as well as the 
severity of such pain.  With respect 
to subjective complaints of pain, the 
examiner should comment on whether 
the subjective complaints are 
supported by objective findings, 
whether any pain is visibly 
manifested upon palpation and 
movement of the knee, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of 
the knee due to pain attributable to 
the service-connected disabilities. 

3.  Following completion of the above, the RO 
should also schedule the Veteran for a VA 
examination(s), to address the severity of 
the Veteran's service- connected scar of the 
distal left femur.  The claims file should be 
made available to the examiner(s) for review 
of the pertinent evidence in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  In 
doing so, the examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings in accordance with the 
latest AMIE worksheet for rating disorders of 
the skin.  The examiner also should comment 
on the functional limitations caused by the 
Veteran's service-connected scar disability 
affecting the left femur.  It is requested 
that the examiner comment on the nature and 
severity of the scar from this as per the 
AMIE criteria for rating scars other than the 
head, face and neck.  The examiner should 
indicate the nature of the scarring and 
expressly give the extent of scarring in 
square inches or centimeters, should indicate 
whether the Veteran's scarring is unstable 
(that is, frequent loss of covering of skin 
over the scar), deep, superficial (that is, 
not associated with underlying tissue 
damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of, the 
affected part, in accordance with the latest 
AMIE worksheet for rating disorders of the 
skin.  

4. The RO should issue a statement of the 
case as to entitlement to an initial 
evaluation in excess of 30 percent for a 
neurological condition.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claim.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


